—In an action pursuant to RPAPL article 15, inter alia, to declare that the plaintiff is the owner of one half the fee title in certain property, the defendant Sunnyside Referral Services, Inc. appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated November 4, 1993, which granted the plaintiff’s motion for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff demonstrated, prima facie, that she was entitled to summary judgment. The hearsay affirmation of the appellant’s counsel which was submitted in opposition to the motion, was insufficient to defeat it (see, Zuckerman v City of New York, 49 NY2d 559, 563).
We have reviewed the appellant’s remaining contentions and conclude that they are without merit. Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.